DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Applicant argues that Hamby (US 8,267,263) in view of Wallace et al. (US 2011/0284710) does not teach the required frame wall having a plurality of receptacles formed therein and a bumper member having a plurality of protrusions configured to be received in the receptacles.
Applicants arguments are not found persuasive because the bumper device from D2 adapted to D1 teaches the receptacles and protrusions required by the claims.  When D1 is modified to add the bumper assembly device of D2 to the front rail of D1 the member (base 30) from D2 can be considered part of the modified frame and as such the front rail now comprises two receptacles (recesses 32; figure 5) and two protrusions (fingers 14d; figure 3 – D2) of the bumper are configured to be received in the receptacles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamby (US 8,267,263) in view of Wallace et al. (US 2011/0284710).
Regarding claims 1 and 6, Hamby (hereafter “D1”) discloses a shelving assembly (figure 5) comprising: a frame (comprising beams 411, risers 403) having a plurality of sides (formed by risers/beams), the frame configured to be affixed to a surface (surface of rack uprights – not indexed); and a deck (figure 10 shows wire deck on top of 411) disposed on top of the frame.
D1 discloses use of nose cone bumpers (683) configured to prevent damage from fork lift blades but does not disclose preventing damage of rack/frame.
Wallace et al. (hereafter “D2”) discloses an impact resistant bumper (10) comprising a multilayered design (polymer layer 10t, body layer 12, underlayer 14, base 30) for absorbing impacts and for attaching to shelves ([0099]) for mitigating damage from impacts from carts or baskets. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to provide bumper assemblies as taught by D2 attached to the front rails of the racks of D1 for preventing damage to the rack frame. 
As combined, D1 is modified to add the bumper assembly device of D2 to the front rail of D1,  the member (base 30) from D2 can be considered part of the modified device frame and as such this first side wall of the frame comprises two receptacles (recesses 32; figure 5 from D2), and two protrusions (fingers 14d; figure 3 from D2) of the bumper are configured to be received in the receptacles.  D1 as modified discloses wherein the resilient cover (10t + 12) is coupled to the load transfer member (14) such that at least some force applied to the resilient cover is absorbed by the resilient cover rather than being transferred to the load transfer member ([0096]).
Regarding claim 3, D1 as modified discloses wherein the bumper assembly includes an impact absorption mechanism (layered absorption parts 10t, 12).
Regarding claim 4, D1 as modified discloses wherein the impact absorption mechanism includes a resilient impact absorption member (12) (figure 2 – D2).
Regarding claim 5, D1 as modified discloses wherein the resilient impact absorption member (12) is disposed between the load transfer member (14) and the frame (at 30) such that at least some force applied to the load transfer member is absorbed by the resilient impact absorption member rather than being transferred to the frame (part of member 12 is between member 14 and 30 in the region between fingers 33 and top of 14 – figure 7).
Regarding claim 9, D1 as modified discloses wherein a corresponding fastener (screw – figure 7 – D2) of one or more fasteners extends into each of the one or more receptacles (passes through slot in 30), wherein each fastener is coupled to the portion of the load transfer member (coupled via 30 to 12) and retains at least some of the portion of the load transfer member in the receptacles (12 is retained in 30).
Regarding claim 10, D1 as modified discloses wherein the first side of the frame has a material thickness configured to prevent deformation of the frame (figure 7 – D2).
Regarding claim 11, D1 as modified discloses wherein the frame includes one or more reinforcing ribs (figure 6c – D2 – shows flanges 663 as ribs) to prevent deformation of the frame upon being struck by the object.
Regarding claim 12, D1 as modified discloses wherein one or more sides of the plurality of sides includes one or more notches (figure 10 – D1 – shows notches under deck layer) for providing access to an area beneath the shelving assembly.
Regarding claim 13, D1 as modified discloses further comprising a positioning member (riser 603 – D1) for guiding positions of objects placed on the deck of the shelving assembly.
Regarding claim 14, D1 as modified discloses wherein the positioning member (603) is attached to a side of the frame and extends above the deck of the shelving assembly (figure 10 – D1).
Regarding claim 15, D1 as modified discloses wherein the frame includes one or more attachment points (at attachment point to upright vertical rack members – figure 5) for fastening the shelving assembly to a surface.
Regarding claim 16, D1 as modified discloses wherein the plurality of protrusions (at 14d – D2) received in the corresponding receptacles (at 32 – D2) formed in the wall of the first side are movable within the receptacles (capable of shifting/sliding).
Regarding claim 17, D1 as modified discloses wherein a motion of the plurality of protrusions relative to the corresponding receptacles is limited to a predetermined range (as seen in the fitment in figure 7 of D1 the members 14d/14 would only be capable of sliding or shifting a limited amount when attached).
Regarding claim 18, D1 as modified discloses wherein the range of motion is adjustable (range of motion could be adjusted or altered by manipulating the buffer outer portions 10t/12).
Regarding claim 19, D1 as modified discloses wherein the receptacles (at 32) are recessed into the wall of the first side (member 30 as combined to be the first side of the frame comprises the receptacles 32 – figures 6-7 of D2) of the frame.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631